Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of gemcitabine as the anti-cancer agent, election of milciclib as the CDK inhibitor, and election of non-small cell lung cancer or NSCLC in the reply filed on 03/07/22 is acknowledged.  Election was made without traverse in the reply filed on 03/07/22.
Claims 1, 3, 18-19, 24, 53, and 63-76 are currently pending in the application.  However, due to a restriction requirement, claims 1, 3, 18-19, 24, 53, and 63-76 are being examined on the merits herein.
Thus the requirement is deemed proper and is therefore made final.

							IDS

	The information disclosure statements (IDS) submitted on 09/08/20 and 03/07/22 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.



Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 75-76 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 75-76 recite the limitation "is in the form" in claims 75 and 76, line 1.  Specifically, the claims contain no earlier recitation or limitation of said terms and it is unclear as to what element the limitations were making reference to. As a result, there is insufficient antecedent basis for these limitations in the claims.


Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 18-19, 24, 53, and 63-76 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for alleviating non-small cell lung cancer comprising administering milciclib in conjunction with sorafenib, regorafenib, sunitinib or lenvatinib, does not reasonably provide enablement for the .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating or preventing cancer in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of a CDK inhibitor, or a pharmaceutically acceptable salt, isomer, or tautomer thereof, in combination with a therapeutically effective amount of another anticancer drug, or a pharmaceutically acceptable salt thereof, wherein the cancer is delineated in claim 1.  The instant specification fails to provide information that would allow the skilled artisan to practice the prevention of any disease, let alone every single cancer delineated in claim 1 with said combination.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating or preventing cancer in a patient in need thereof, comprising administering to the patient a therapeutically effective amount 

		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “prevention of every single cancer by administering every single CDK inhibitor in combination with various anticancer agents delineated in claim 1”. While such “tumor growth reduction or  

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the prevention of every single type of cancer and disease subtypes delineated in claim 1 utilizing various anticancer drugs in combination with every CDK inhibitor in existence. No reasonably specific guidance is provided concerning useful therapeutic protocols for preventing all of the different cancers, other than hepatocellular carcinoma by administering milciclib in combination with sorafenib, regorafenib, sunitinib or lenvatinib. The latter is corroborated by the working examples on figures 1-75.  

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed combination could be predictably used for the prevention of every single cancer delineated in claim 1 by administering every single CDK inhibitor in combination with various anticancer drugs as inferred by the claims and contemplated .

Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 18-19, 24, 53, and 63-76 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for alleviating hepatocellular carcinoma comprising administering milciclib in conjunction with sorafenib, regorafenib, sunitinib or lenvatinib, does not reasonably provide enablement for treating every single cancer delineated in claim 1 by administering any CDK inhibitor in conjunction with every single anti-cancer drug as delineated in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating or preventing cancer in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of a CDK inhibitor, or a pharmaceutically acceptable salt, isomer, or 

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,

	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating or preventing cancer in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of a CDK inhibitor, or a pharmaceutically acceptable salt, isomer, or tautomer thereof, in combination with a therapeutically effective amount of another anticancer drug, or a pharmaceutically acceptable salt thereof, wherein the cancer is delineated in claim 1. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated that the combination of milciclib and sorafenib or regorafenib, sunitinib or lenvatinib resulted in decreased tumor volume and/or cell proliferation in hepatocellular cancer cells, nowhere in the specification did applicant demonstrate alleviation of every single cancer delineated in claim 1 with the aforementioned combinations.  Additionally, paragraph 
Since applicant has failed to demonstrate elimination of any of the various cancers delineated in claim 1 by administering the combination of milciclib in conjunction with various anticancer drugs, the examiner maintains that applicant has not enabled the breadth of the claims as presently recited.

2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single cancer delineated in claim 1 by administering milciclib in combination with various anticancer agents”. While such “alleviation of symptoms” might theoretically be possible  

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the treatment of every single type of cancer and disease subtypes recited in claim 1 utilizing various anticancer drugs in combination with milciclib. No reasonably specific guidance is provided concerning useful therapeutic protocols for all of the different cancers, other than hepatocellular carcinoma by administering milciclib in combination with sorafenib, regorafenib, sunitinib or lenvatinib. The latter is corroborated by the working examples on figures 1-75.  

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed combination could be predictably used for the treatment of every single cancer recited in claim 1 by administering milciclib in combination with various anticancer drugs that are delineated in claim 3 as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 18, 53, 68-69, and 71, 73, and 75 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Aspeslagh et al. (Cancer Chemother. Pharmacol., April 19, 2017, Vol. 79, pgs. 1257-1265, cited by applicant and filed on an IDS 1449).

Aspeslagh et al. teach the safety and tolerability of milciclib, an inhibitor of CDK, in combination with gemcitabine in patients with refractory solid tumors (see abstract).  Specifically, Aspeslagh et al. teach that 16 patients were treated with the combination of milciclib/gemcitabine and include lung cancer patients (see pg. 1260, table 2, left col.).  Additionally, Aspeslagh et al. teach that milciclib is formulated as oral 5, 10, 50 and 100 mg capsules (i.e. inclusive of carrier or pharmaceutical excipient) to be swallowed and the compound was administered once daily at the doses of 45, 60 or 80 mg/m2/day for 7 days on/7 days off in a 4-week cycles while gemcitabine was formulated in sterile 

Accordingly, the teachings of Aspeslagh et al. anticipate claims 1, 3, 18, 53, 68-69, and 71, 73, and 75.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 18-19, 24, 53, and 63-76 are rejected under 35 U.S.C. 103(a) as being unpatentable over Albanese et al. (Mol. Cancer Ther., 2010, Vol. 9, No.8, pgs. 2243-2254, cited by applicant and filed on an IDS 1449) in view of Levitt et al. (Lung Cancer, 2004, Vol. 43, No. 3, 335-344).  


                                                                                	
	Albanese et al. do not specifically teach a method of treating non-small cell lung cancer (NSCLC) further comprising gemcitabine. Additionally, Albanese et al. do not specifically teach the type of dosage administration or the form of the dosage or teach that milciclib is administered once daily for four consecutive days followed by non-administration for 3 consecutive days and wherein the cycle is optionally repeated.

Levitt et al. teach the use of gemcitabine in patients diagnosed with advanced NSCLC and administered as a 30 min infusion once weekly for 3 weeks followed by 1 week of rest at 1000 to 3500 mg/m2 (see abstract).  Specifically, Levitt et al. teach that of the 29 patients evaluated for a response, seven objective responses were achieved wherein the responses differed significantly by dose (see abstract).  Overall, Levitt et al. 

	While Albanese is silent on treatment of NSCLC, Albanese does teach that hundreds of tumors were tested and demonstrated effectiveness of Milciclib in various solid tumors including aggressive and resistant tumors such as pancreatic tumors and found effective reduction in tumor growth.  Consequently, one skilled in the art would have found it obvious to treat NSCLC with Milciclib since Albanese demonstrated effective treatment in a variety of tumor cell lines including lung cancer.  

Additionally, the examiner contends that determining dosage type and form, dosage administration, or regimen for simultaneous or sequential administration of Milciclib is within the purview of the skilled artisan since Albanese teaches the use of oral Milciclib in overlapping dosage range for a maximum of 10 days.  One skilled in the art would be able to determine the duration depending on the severity of the disease or desired adverse effects in order to determine proper dosage form and regimen during routine experimentation.

	Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to combine the gemcitabine of Levitt et al. with the Milciclib of Albanese et al. to treat NSCLC since Albanese et al. teach that Milciclib has broad antitumor activity and effective against a variety of tumors including aggressive and resistant ones and in light of Levitt et al. who teach that gemcitabine was effective against NSCLC.  

		
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/23/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.